Case 3:19-cr-30034-SMY Document 258 Filed 03/25/21 Page 1 of 3 Page ID #988




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


    UNITED STATES OF AMERICA,                             )
                                                          )
                            Plaintiff,                    )
                                                          )
    vs.                                                   )    Case No. 19-cr-30034-SMY
                                                          )
    EUGENE FALLS,                                         )
                                                          )
                            Defendant.                    )


                                 MEMORANDUM AND ORDER
YANDLE, District Judge:

          Defendant Eugene Falls was indicted on March 19, 2019 and charged with attempted

possession with intent to distribute methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1)

and 841(b)(1)(A)(viii) (Doc. 1) 1. Following Falls’ arraignment before Magistrate Judge Mark

Beatty on March 26, 2019, Judge Beatty entered an “Order Regarding Pretrial Discovery and

Motion Practice” which set the deadline for filing pretrial motions, including motions to suppress,

for no later than 42 days of the arraignment (Doc. 7). That deadline expired on May 7, 2019, and

neither Falls nor his previous counsel sought an extension of the deadline.

          Now pending before the Court is Falls’ “Motion for Leave for Suppress All Evidence

Obtained and Derived from Facially Insufficient Warrant Title III and Any Custodial Statements

Obtained”, filed on March 16, 2021 (Doc. 253). The Government has responded in opposition to

the motion (Doc. 254). For the following reasons, the motion is DENIED.



1
  After a superseding and second superseding indictment, Falls is now charged with attempted possession with intent
to distribute methenamine (Count 1ss); conspiracy to possess with intent to distribute controlled substances (Count
2ss); distribution of controlled substance heroin (Count 3sss); and money laundering conspiracy (Count 11ss) (Doc.
80)

                                                   Page 1 of 3
Case 3:19-cr-30034-SMY Document 258 Filed 03/25/21 Page 2 of 3 Page ID #989




       A motion to suppress must be filed within the deadline set by the district court, but the

court may accept a late motion if the defendant shows good cause for the untimely submission.

Fed.R.Crim.P. 12(b)(3)(C), (c)(1), (c)(3); United States v. Suggs, 703 F. App'x 425, 428 (7th Cir.

2017). In this case, the deadline to seek suppression elapsed on May 7, 2019. Nothing in the

record indicates that the basis for the suppression motion was just recently discovered, that the

basis for the motion could not have been discovered earlier, or that the need for a suppression

motion came as a surprise to Falls. In fact, Falls was aware of the existence and content of the

Title III evidence as early as June 5, 2019 through a discovery letter sent to his first attorney, Todd

Schultz. Several other discovery letters informed Falls, either directly or through counsel, that

Title III court records from the Eastern District of Missouri were in the custody of the Government

and available for his inspection upon request. Falls has not shown good cause for his untimely

request – filed less than a month before the commencement of trial.

       Moreover, the motion is clearly without merit. Falls asserts that the interception order in

this case was insufficient on its face under 18 U.S.C. § 2518(10)(a)(ii) because it was issued within

the Eastern District of Missouri and outside of this Court’s jurisdiction. However, under the

specific language of 18 U.S.C. § 2518(3), a district judge may “authoriz[e] or approv[e]

interception of wire, oral, or electronic communications within the territorial jurisdiction of the

court in which the judge is sitting.” Here, the wire monitoring room utilized by the Drug

Enforcement Administration is located in St. Louis, Missouri, within the jurisdiction of the Eastern

District of Missouri. And, all intercepted communications were first heard or read and minimized

within that district. As such, a district judge sitting in the Eastern District of Missouri was the

proper authority to review and ultimately approve the Title III wiretap application in this matter.

See United States v. Henley, 766 F.3d 893, 911-912 (8th Cir. 2014).



                                              Page 2 of 3
Case 3:19-cr-30034-SMY Document 258 Filed 03/25/21 Page 3 of 3 Page ID #990




     For the foregoing reasons, Defendant’s motion (Doc. 253) is DENIED.


     IT IS SO ORDERED.

     DATED: March 25, 2021




                                               STACI M. YANDLE
                                               United States District Judge




                                      Page 3 of 3
